Title: From Benjamin Franklin to Vergennes, 26 September 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy Sept. 26. 1779.
I received Yesterday Evening the Letter your Excellency did me the honour of writing to me, together with the Pacquet for M. De la Luzerne, which I shall take Care to forward with my Dispatches. I could have wished it had been possible to have written something positive to the Congress by this Opportunity on the Subject of the Supplies they have asked, because I apprehend great Inconveniences may arise from their being left in a State of Uncertainty on that Account, not only as the Hope or Expectation of obtaining those Supplies may prevent their taking other Measures, if possible, to obtain them, but as the Disappointment will give great Advantage to their Enemies external and internal. Your Excellency will be so good as to excuse my making this Observation, which is forced from me by my great Anxiety on the Occasion.

With the greatest Respect, I am, Your Excellency’s, most obedient & most humble Servant.
B Franklin
M. Le Cte. De Vergennes.
